Citation Nr: 0534194	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to June 1952 
and from August 1954 to August 1970.  He died in June 2000.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal for an August 2000 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied entitlement to service connection for the 
cause of the veteran's death.  In December 2003, the Board 
remanded the appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran's mantle cell lymphoma was not manifested in 
service, it was not compensably disabling within one year of 
discharge from service, and it is not shown to have been 
related to service.

2.  The preponderance of the competent evidence of record is 
against finding that the veteran's death was causally 
connected to his service-connected disabilities. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In September 2001 and March 2005 letters as well as the 
December 2003 Board remand, VA notified the claimant what was 
required to establish service connection for the cause of the 
veteran's death, what actions VA had undertaken, and what 
action she needed to undertake, to include submitting 
authorizations to permit VA to secure pertinent records.  In 
the May 2005 supplemental statement of the case the appellant 
was notified of the laws and regulations governing her claim.  
Therefore, the duty to notify the appellant of the necessary 
evidence and of her responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this case, the claimant notified VA and/or the record 
showed that the veteran received all of his treatments from 
the Charleston Naval Hospital, the Cancer Center, Robert 
Silgals, M.D., Summerville Surgical Associates, and Columbia 
Trident Medical Center.  The record contains treatment 
records from The Cancer Center dated from January 1998 to 
January 2000, which include records from Dr. Silgals as well 
as a Dr. Charles Graham.  Moreover, in March 2000 and 
February 2005 VA received replies from the National Personnel 
Records Center (NPRC) and in March 2005 a reply from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
as to whether the veteran was exposed to herbicides while in 
military service.  Furthermore, in April 2005, VA obtained a 
medical opinion as to the origins of the mantle cell lymphoma 
that led to the veteran's death. 

The Board recognizes that VA did not request the veteran's 
treatment records from the Charleston Naval Hospital, 
Summerville Surgical Associates, and his terminal hospital 
records from the Columbia Trident Medical Center.  However, 
the record also shows that the appellant failed to reply to 
requests for authorizations for VA to request these records 
except by notifying VA in June 2004 that she had "nothing 
further to submit at this time."  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a 
claimant desires help with her claim, she must cooperate with 
VA's efforts to assist her, to include providing necessary 
authorizations to obtain private treatment records.  Id.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

During his lifetime, the veteran claimed that the lymphoma 
that would cause his death was brought about by exposure to 
herbicide agent residuals that remained on airplanes he 
worked on while assigned to a squadron in the late 1960's in 
Korat, Thailand.  It is also requested that the appellant be 
afforded the benefit of the doubt. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, the Board notes that while the veteran was service 
connected during his lifetime for conjunctivitis, a pilonidal 
cystectomy scar, hemorrhoids, and residuals of a right index 
finger injury, the appellant does not claim and the record 
does not show that any of these service connected 
disabilities played any role in his death.  Therefore, 
further discussion of these disorders vis-à-vis the question 
of entitlement to service connection for the cause of the 
veteran's death is not warranted.

As to the appellant's claim that the lymphoma that caused the 
veteran's death was brought about by exposure to herbicide 
agent residuals that remained on airplanes he worked on while 
assigned to a squadron in the late 1960's in Korat, Thailand, 
the Board notes that when adjudicating claims of entitlement 
to service connection due to alleged herbicide (including 
Agent Orange) exposure, VA must consider both direct service 
connection under 38 C.F.R. § 3.303 (2004) and presumptive 
service connection under 38 C.F.R. § 3.307 (2004) for the 
disorders enumerated at 38 C.F.R. § 3.309 (2004) for 
herbicide exposure.

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

First, as to the presumptions found in 38 C.F.R. §§ 3.307, 
3.309(e), as they relate to herbicide exposure, the appellant 
does not claim and the record does not show that the veteran 
during his active military service ever served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the 
presumptions found in 38 C.F.R. §§ 3.307, 3.309(e) do not 
apply.

As to direct service incurrence, the Board notes that a 
Notice of Reassignment, dated in November 1966, noted that 
the veteran was to report to the 388th Combat Support Group 
at Korat Air Force Base in Thailand in January 1967.  Other 
records found in the veteran's service personnel records show 
that from approximately February to September 1967 he was 
assigned to the 388th Armament and Electronics Maintenance 
Squadron at Korat Royal Thailand Air Force Base.  

The January 1998 through January 2000 treatment records from 
The Cancer Center show the veteran's complaints and treatment 
for lymphocytic leukemia beginning in 1998.

The Certificate of Death shows that the veteran died in June 
2000 because of respiratory failure due to or as a 
consequence of refractory mantle cell lymphoma.  Other 
significant conditions listed on the death certificate were 
renal failure and malnutrition.  An autopsy was not 
performed.

Service medical records are negative for complaints, 
diagnoses, or treatment related to lymphocytic leukemia.  
Moreover, March 2000 and February 2005 replies from the NPRC 
reported that there were no records of the veteran's exposure 
to herbicides.  Further, in March 2005, the USASCRUR reported 
that they could not  document or verify that the veteran 
transported and/or sprayed herbicides in the Republic of 
Vietnam.  In addition, his name was not on available rosters 
of 'Ranch Hand' personnel.  In addition, research of the 
available 388th Combat Support Group historical records did 
not document that unit personnel engaged in the spraying or 
transporting of herbicides.  .

Furthermore, the April 2005 VA medical opinion reported 
"there is no relationship between [the veteran's] military 
service or possible exposure to herbicide agents and his 
subsequent development (28 years after discharge from the 
military) of this lymphoma condition."

Service personnel records show that the veteran worked on 
aircraft in Thailand during the Vietnam War era.  However, 
service medical records do not show evidence of lymphocytic 
leukemia.  Likewise, except for the veteran's pre-death 
statement to VA and the appellant's subsequent statements, 
the record does not include any objective evidence that the 
veteran was exposed to herbicide agents while in military 
service.  In fact, the USASCRUR reported that his unit was 
not involved in these activities.  Similarly, the record does 
not show continuity of symptomatology between his military 
service and the lymphocytic leukemia first diagnosed 28 years 
after his separation from military service.  Likewise, the 
record does not contain medical opinion evidence that the 
post-service diagnosis of lymphocytic leukemia was due to his 
military service.  In fact, the only medical opinion of 
evidence shows just the opposite.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In addition, the presumptions 
found at 38 C.F.R. §§ 3.307, 3.309(a) do not help the claim 
because the record does not show the veteran was diagnosed 
with leukemia within a year of his August 1970 separation 
from military service.  Accordingly, service connection for 
mantle cell lymphoma was not warranted during the veteran's 
lifetime.

As to the appellant's and the representative's assertions, 
the record does not indicate that they have any training or 
expertise in the field of medicine.  Hence, their assertions 
of medical causation are not probative because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Given this evidentiary picture, the preponderance of the 
evidence is against finding that any service connected 
disorder had a causal connection to his death.  Although the 
appellant is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

In reaching this decision the Board considered the articles 
submitted by the appellant in July 2005, which, in general, 
address evidence that the spraying of Agent Orange was not 
limited to Vietnam.  The Board finds, however, that such 
generic texts which do not address the facts in this 
particular case, are not competent medical evidence linking 
the cause of the veteran's death to service.  Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


